56 N.Y.2d 738 (1982)
Zodiac Enterprises, Inc., Appellant,
v.
American Broadcasting Companies, Inc., Respondent.
Court of Appeals of the State of New York.
Argued April 2, 1982.
Decided May 13, 1982.
Alan M. Gelb, Stuart K. Lesansky, Shepard A. Federgreen and Robert B. Smith for appellant.
Philip R. Forlenza and Rafael Pastor for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in so much of the opinion by Justice SAMUEL J. SILVERMAN at the Appellate Division (81 AD2d 337) as deals with the January 31, 1980 order of Special Term.